                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


CHRISTOPHER M. HINSON, JR.,

             Plaintiff,

      V.                                             CV 118-025


COI CUMMINGS; MARY ALSTON,
Medical Director; RUTHIE SHELTON,
Deputy Warden; and BRANDON
COUSSENS,SART Team,

             Defendants.



                                     ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motions to dismiss, (doc. nos. 22, 30), DISMISSES this case, and

CLOSES this civil action.


       SO ORDERED this             day                   ,2018, at Augusta, Georgia.




                                         J. RANDAT/HALL,CHIEF JUDGE
                                         UNITED^ATES DISTRICT COURT
                                         SDUTfiE^ DISTRICT OF GEORGIA
